955 A.2d 709 (2008)
DORCHESTER HOUSE ASSOCIATES LIMITED PARTNERSHIP, LLP, Petitioner,
v.
DISTRICT OF COLUMBIA RENTAL HOUSING COMMISSION, Respondent.
No. 04-AA-1100.
District of Columbia Court of Appeals.
Filed May 30, 2008.
Before WASHINGTON, Chief Judge; FARRELL, RUIZ*, REID, GLICKMAN, KRAMER, FISHER*, BLACKBURN-RIGSBY, and THOMPSON*, Associate Judges.
Prior report: 938 A.2d 696.

ORDER
PER CURIAM.
On consideration of petitioner's petition for rehearing or rehearing en banc, the response, and the reply thereto, it is
ORDERED by the merits division* that the petition for rehearing is granted to the extent that an amended opinion was issued on May 29, 2008, and that this court's opinion filed on December 20, 2007, is hereby vacated. It is
FURTHER ORDERED that the petition for rehearing en banc is denied.